DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 01/27/2022 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 01/27/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 101
05.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

06.	Claims 8 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	As per claims 8 – 14, the claims recite a tangible, non-transient, computer-readable media.  Applicant’s disclosure recites this embodiment in paragraphs [0005] and [0259], but does not supply a specific definition for what this would encompass.  The word “non-transient” does not afford a specific enough definition that would limit the claims to statutory embodiments, as the media could be a signal per se.  Examiner suggests amending the claims to recite that the computer-readable media is “non-transitory”, as opposed to non-transient, as this is a recognized term that is understood to make the media not capable of being a signal per se.

Claim Rejections – 35 USC § 112
07.	The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the application regards as his invention.

08.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
	Regarding claims 5, 12, and 19, the claims recite “when appropriate”.  It is unclear/indefinite what it means for it to be appropriate to perform the clearing action.  Examiner suggests explaining what it means for it to be appropriate, such as what it is actually based off of.

Double Patenting
09.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1, 2, 4, 7 – 9, 11, 14 – 16, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, and 7 of prior US Patent 11,269,884.  Although the conflicted claims are not identical, they are not patentably distinct from each other because claims disclose nearly identical claim limitations, just with some omissions.  Please see table below.
Application 17/586,382
Patent 11,269,884
1. A method, comprising:




providing a first table in memory of a computing device for determining whether there is an entry for a value in a second table, the first table comprising a plurality of buckets pointed to by address fields of values, each bucket comprising a plurality of further tables derived from corresponding values;

tracking deletion of items of the second table and the first table through a plurality of first indicators, each bucket having one of the plurality of first indicators.
1. A method, comprising:
constructing a table having entries for values, in a memory in a computing or
storage system;

constructing a summary table in the memory for determining whether there is an entry for a value in the table, the summary table comprising a plurality of buckets pointed to by address fields of values, each bucket having a prefix table, a transit table, and a signature table, derived from corresponding values;

tracking deletion of items of the table and the summary table through a plurality of first indicators, each bucket having one of the plurality of first indicators and

tracking an amount of deleted items tracked in each of the plurality of first indicators have an extra bit in a suffix in the signature table, through a plurality of second indicators.


	Claim 1 of the instant application recites the same claim limitations as claim 1 of the prior patent, just in a broader sense, in that some limitations are removed or rewritten to be broader.  Most notably, “a prefix table, a transit table, and summary table”, has been rewritten in the instant application to be “tables”, and “summary table” has been rewritten in the instant application to be “first table”.
	Claim 2 of the instant application recites two limitations.  The first limitation is that each first indicator comprises a unary counter.  This is the exact same limitation that is found in claim 2 of the prior patent.  The second limitation is the remainder of claim 2, but this exact limitation is found at the end of claim 1 of the prior patent.  Therefore identical claim limitations are being claim in claim 2 of the instant application that are round in claims 1 and 2 of the prior patent.
	Claim 4 of the instant application recites identical claim limitations to claim 4 of the prior patent.
	Claim 7 of the instant application recites identical claim limitations to claim 7 of the prior patent.
	Claims 8, 9, 11, 14, 15, 16 and 18 recite the same limitations as claims discussed above, and are rejected under the same rationale, as the prior patent discloses claims with nearly identical claim limitations.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US PGPub 2016/0269290), hereinafter “Chu”, in view of McKenney et al (US PGPub 2013/0151811), hereinafter “McKenney”
	Consider claim 1, Chu discloses a method for efficiently supporting deletion in a probabilistic data structure, comprising:
	providing a firs table in memory of a computing device for determining whether there is an entry for a value in a second table, the first table comprising a plurality of buckets pointed to by address fields of values, each bucket comprising a plurality of further tables derived from corresponding values (paragraphs [0019], [0020], [0022], [0027], a table is formed that comprises entries for values, such that the tables is made up of buckets that point to fields and values, and the values in the bucket including a prefix, signature, and bit information);
	tracking [deletion] of items of the second table and the first table through a plurality of first indicators, each bucket having one of the plurality of first indicators (paragraphs [0019], [0022], [0027], the data is managed in the buckets, which includes fields that are used as indicators for the hash entries, for determining when values are removed or exist).
	Although Chu teaches tracking various actions performed on the data, Chu does not specifically teach tracking deletions.
	In the same field of endeavor, McKenney discloses a method comprising:
	tracking deletion of items of the second table (paragraphs [0008], [0031], the deletions of elements of tables is managed).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the management of deleted items taught by McKenney into the tracking of data in tables taught by Chu for the purpose of better managing links between items in different tables, so that the data is more accurate and operations can be performed better.
	Consider claim 3, and as applied to claim 1 above, McKenney discloses a method comprising:
	deleting, in the second table, a first item corresponding to a first value and locating a corresponding suffix in one of the plurality of tables in a corresponding bucket in the second table for deletion (paragraphs [0031], [0046], items are deleted from a table, which includes deleting references to and from that item in other tables, so that consistency is maintained for the data).
	Consider claim 5, and as applied to claim 3 above, McKenney discloses a method comprising:
	clearing a corresponding prefix bit in a first one of the plurality of tables in the corresponding bucket in the first table when appropriate and incrementing the first indicator in the corresponding bucket in the first table (paragraphs [0030], [0043], a bucket for a table is incremented to represent that an items from the table has been deleted).
	Consider claim 6, and as applied to claim 1 above, McKenney discloses a method comprising:
	adding, in the second table, a second item corresponding to a second value and adding a corresponding suffix in the signature table in a corresponding bucket in the first table (paragraph [0031], an item is added to a table, such that the references to that item are updated in respective other tables).
	Claims 8, 10, 12, and 13 are rejected under the same rationale as claims 1, 3, 5, and 6 above (respectively).  Claims 8, 10, 12, and 13 recite a computer readable, whereas claim 1, 3, 5, and 6 recite a method.  However, identical claim limitations are otherwise being claimed, the same rejection is applied therein.
	Claims 15, 17, 19, and 20 are rejected under the same rationale as claims 1, 3, 5, and 6 above (respectively).  Claims 15, 17, 19, and 20 recite a computing or storage system, whereas claim 1, 3, 5, and 6 recite a method.  However, identical claim limitations are otherwise being claimed, the same rejection is applied therein.

14.	Claims 2, 4, 7, 9, 11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US PGPub 2016/0269290), hereinafter “Chu”, in view of McKenney et al (US PGPub 2013/0151811), hereinafter “McKenney”, in further view of Patil et al. (US PGPub 2004/0117710), hereinafter “Patil”.
	Consider claim 2, and as applied to claim 1 above, Chu and McKenney discloses the claimed invention except that a unary counter is used.
	In the same field of endeavor, Patil discloses a method comprising:
	each first indicator comprises a unary counter (paragraph [0039], a counter is used to determine the stored values).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the counter taught by Patil into the tracking of data in tables taught by Chu and McKenney for the purpose of having management over the values being tracked so that a more accurate representation of the data can be determined.
	Consider claim 4, and as applied to claim 1 above, Chu and McKenney discloses the claimed invention except that a variable length counter is used.
	In the same field of endeavor, Patil discloses a method comprising:
	each of the first indicators comprises a variable length counter (paragraph [0039], a counter is used to determine the stored values).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the counter taught by Patil into the tracking of data in tables taught by Chu and McKenney for the purpose of having management over the values being tracked so that a more accurate representation of the data can be determined.
	Consider claim 7, and as applied to claim 1 above, Chu and McKenney discloses the claimed invention except that the length of a suffix is determined.
	In the same field of endeavor, Patil discloses a method comprising:
	a length of each of one or more suffixes in the signature table in each bucket depends on a length of the first indicator in the bucket (paragraphs [0009], [0050], [0067], suffixes include a length, which is determined based on the indicators for the bucket).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suffix length taught by Patil into the tracking of data in tables taught by Chu and McKenney for the purpose of allowing a more accurate representation of the data to be determined so that the data can be better managed during data operations.
	Claims 9, 11, 14 are rejected under the same rationale as claims 2, 4, and 7 above (respectively).  Claims 9, 11, and 14 recite a computer readable, whereas claim 2, 4, and 7 recite a method.  However, identical claim limitations are otherwise being claimed, the same rejection is applied therein.
	Claims 16 and 18 are rejected under the same rationale as claims 2 and 4 above (respectively).  Claims 16 and 18 recite a computer readable, whereas claim 2 and 4 recite a method.  However, identical claim limitations are otherwise being claimed, the same rejection is applied therein.

Relevant Prior Art Directed to State of Art
15.	Arad et al. (US PGPub 2014/0301394) discloses a method of storing signatures of keys in tables, such that changes made to the tables are updated.  Buckets are used to store data in order to detect collisions based on keys that map to the same hash values in the tables.

Conclusion
16.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

November 05, 2022